                      Case 2:12-cv-00887-JCM-NJK Document 72 Filed 10/22/19 Page 1 of 3



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    SECURITIES AND EXCHANGE                              Case No. 2:12-CV-887 JCM (NJK)
                      COMMISSION,
                 8                                                                           ORDER
                                                           Plaintiff(s),
                 9
                             v.
               10
                      JAMES B. CATLEDGE, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is plaintiff Securities and Exchange Commission’s (“SEC”)
               14
                      motion for entry of final judgment against defendant James B. Catledge.           (ECF No. 58).
               15
                      Catledge filed a response (ECF No. 61), but the SEC has not filed a reply, and the time for doing
               16
                      so has passed.
               17
                      I.     Background
               18
                             On May 24, 2012, the SEC filed a complaint against Catledge, Derek F.C. Elliott, EMI
               19
                      Resorts (S.V.G.) Inc., EMI Sun Village, and Sun Village Juan Dolio, Inc., alleging the
               20
                      defendants solicited investments in a fraudulent scheme involving the offer and sale of over $163
               21
                      million of investment contracts in unregistered transactions to approximately 1,200 investors.
               22
                      (ECF No. 1). On May 3, 2018, the court approved a consent judgment between the SEC and
               23
                      Catledge. (ECF No. 44).
               24
                             The SEC now requests that the court enter final judgment as to Catledge. The SEC asks
               25
                      this court to order Catledge to pay $32,737,143.65 in disgorgement and to issue a permanent
               26
                      injunction against Catledge, enjoining him from future violation of the federal Securities Act and
               27
                      Exchange Act.
               28

James C. Mahan
U.S. District Judge
                      Case 2:12-cv-00887-JCM-NJK Document 72 Filed 10/22/19 Page 2 of 3



                1            On September 18, 2019, the court ordered the SEC to submit supplemental briefing to
                2     explain how the approximately $163 million taken from investors was used. (ECF No. 63). In
                3     that same order, the court declined to issue a civil penalty against Catledge. Id. The court
                4     received the SEC’s supplemental brief on October 2, 2019. (ECF No. 69).
                5            The court is now confronted with a different issue. In light of the Supreme Court’s
                6     decision in Kokesh v. S.E.C., 137 S. Ct. 1635 (2017), the court requires additional information on
                7     when the conduct at issue occurred before final judgment may be entered against Catledge.
                8     II.    Legal Standard
                9            Pursuant to 28 U.S.C. § 2462, a five-year statute of limitations applies to any “action, suit
              10      or proceeding for the enforcement of any civil fine, penalty, or forfeiture, pecuniary or
              11      otherwise.”    In Kokesh, the Supreme Court held that “[d]isgorgement in the securities-
              12      enforcement context” is a “penalty” subject to that five-year limitations period. 137 S. Ct. at
              13      1639 (2017).
              14      III.   Discussion
              15             The instant enforcement action was filed on May 24, 2012. (ECF No. 1). Pursuant to 28
              16      U.S.C. § 2462, the five-year statute of limitations prohibits disgorgement here for conduct
              17      occurring before May 24, 2007. See Kokesh, 137 S. Ct. at 1639.
              18             The complaint indicates that the defendants participated in this scheme from 2004 to
              19      2009, but neither the complaint nor any of the briefing before the court has addressed when
              20      certain funds were actually taken from investors.         The SEC is thus directed to submit
              21      supplemental briefing to explain what amount of the approximately $163 million at issue was
              22      appropriated by the defendants prior to May 24, 2007.
              23      IV.    Conclusion
              24             Accordingly,
              25             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that within fourteen (14)
              26      days of the date of this order, the SEC submit supplemental briefing, not to exceed ten (10)
              27      pages, explaining what amount of the approximately $163 million at issue was appropriated by
              28      the defendants prior to May 24, 2007. The SEC need not provide an exhaustive accounting;

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:12-cv-00887-JCM-NJK Document 72 Filed 10/22/19 Page 3 of 3



                1     rather, the SEC should provide only the total amount of funds that were taken by the defendants
                2     before May 24, 2007.
                3            DATED October 22, 2019.
                4                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -3-
